DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 37 – 38, in the reply filed on 3/11/21 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37 – 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 10,519,292.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘292 recites an acid, salt or ester of the compounds while the present claims recite an acid, salt or ester and an anhydride of the same compounds, making them obvious variant of each other; and the composition in ‘292 further comprises at least one of oxalic acid and other compounds of group (b) while the present claims are more broadly silent regarding said compounds, thus fully encompassing ‘292.

Claims 37 – 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 25 of U.S. Patent No. 10,557,011.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘011 recites a process to obtain the compounds of the present claims, making them obvious variants of each other; and ‘011 further recites at least one of oxalic acid and other compounds of group (ii) while the present claims are more broadly silent regarding said compounds, thus fully encompassing ‘292.
 
Claims 37 – 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 - 12 of copending Application No. 16/677,855 (reference application).
 Although the claims at issue are not identical, they are not patentably distinct from each other because ‘855 recites an acid, salt or ester of the compounds while the present claims recite an acid, salt or ester and an anhydride of the same compounds, making them obvious variant of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 37 – 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 27 copending Application No. 16/717,253 (reference application).
 Although the claims at issue are not identical, they are not patentably distinct from each other because ‘253 recites an acid, salt or ester of the compounds while the present claims recite an acid, salt or ester and an anhydride of the same compounds, making them obvious variant of each other; and ‘253 recites a process to obtain the compounds of the present claims, making them obvious variants of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Specification
The disclosure is objected to because of the following informalities:
The Continuity Data  should be recited in the first paragraph of the Specification. The present application has Continuation, CIP,  PCT, and PRO.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37 and 38 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over YOSHIDA (US 2002/0103301).
YOSHIDA discloses (see entire document) a process to decompose plastic waste ([0011]) through oxidative decomposition (abstract), in the presence of a catalyst ([0038]), under the pressure of a gas, such as nitrogen ([0022]), at elevated temperatures, with an example at 110oC (example 1),  for a period of time, with an example of 15 hours (example 1). 
The plastic is polyethylene ([0019]), such as linear low density PE ([0077]), high density PE ([0080], [0083], [0086]), crosslinked PE ([0091]). 
The oxidizing agent is nitrogen monoxide, nitrogen dioxide, dinitrogen monoxide ([0021], [0023]).
YOSHIDA discloses that the decomposed products include, but are not limited, to dicarboxylic acid groups, including succinic acid, adipic acid, pimelic acid, suberic acid, sebacic acid, glutaric acid and azelaic ([0017], [0050], [0063], [0069], [0075], [0081], [0084], [0089]) [reading on the claimed compounds of groups (a) and (b)]. YOSHIDA further discloses the general formula HOOCRCOOH and discloses that R is one or more carbon chains ([0040], [0046]) [encompassing all claimed compounds].
YOSHIDA further discloses decomposed carboxylic acid products having nitro substituents derived from the nitro-containing oxidizing agent that is used in the decomposition of the polyethylene ([0046], [0049], [0091]), such as 4-nitrobenzoic acid ([0050]); discloses that the decomposed carboxylic acids are functionalized at the severance points of the polymers ([0031]); and discloses that several additional nitro-carboxylic acids are formed, such as HOOCRNO2,  HOOCRNO, ONRNO, ONRNO2 and O2NRNO2, in addition to the HOOCRCOOH, wherein R is one or more carbon chains and the hydrogen atoms also may or may not be replaced by nitro groups and nitroso groups ([0040] – [0049], claim 6). 
In light of the disclosure wherein nitro groups are expected to be bonded to the carboxylic acids and since YOSHIDA teaches acids, such as suberic, azelaic, sebacic acids, YOSHIDA’s decomposed products inherently also contain at least nitro-suberic, nitro-azelaic and nitro-sebacic acids. 
This is further evidenced by the fact that YOSHIDA’s process to obtain the various carboxylic acids, as described above (by decomposing plastic waste through oxidative decomposition using a nitrogen compound, such as nitrogen monoxide, nitrogen dioxide, or dinitrogen monoxide, and a catalyst, under the pressure of a gas, such as nitrogen, at elevated temperatures, with an example at 110oC, for a period of time, with an example of 15 hours) is substantially identical to the claimed invention, thus further showing that YOSHIDA’s products are inherently the same as claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Alternatively, it would have been obvious to one of ordinary skill in the art to have varied the process parameters of the decomposition and have thus arrived at the claimed compounds, since YOSHIDA discloses that one can control the molecular chain length by means of changing the quantity of the nitrogen oxide in relation to the polymer, changing the reaction temperature, changing the reaction pressure by means of the inert gas, changing the reaction time and changing additives ([0032] – [0046], claim 5) and discloses that the decomposed carboxylic acids are functionalized at the severance points of the polymers ([0031]) with nitro substituents derived from the nitro-containing oxidizing agent that is used in the decomposition of the polyethylene ([0046], [0049], [0091]).
The same argument applies to the claimed at least one anhydride of (a) or (b), namely that since YOSHIDA’s process to obtain the various carboxylic acids is substantially identical to the claimed invention, YOSHIDA’s products, including any anhydride, are inherently the same as claimed. Alternatively, it would have been obvious to one of ordinary skill in the art to have varied the process parameters of the decomposition and have thus arrived at the claimed compounds, including any anhydride, since YOSHIDA discloses to vary the process parameters to achieve the desired results, as discussed above.


Claim Rejections - 35 USC § 103
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over GARAEVA et al (“Composition, Properties, and Application of Products Formed in Oxidation of Polyethylene by Nitric Acid”, Russian Journal of Applied Chemistry, 2010, Vol. 83, No. 1, pages 97-101).
GARAEVA discloses (see entire document) a process to decompose plastic, specifically polyethylene, through oxidative decomposition by adding to it 56% aqueous nitric acid (abstract; page 97, right column, last ¶) in a reactor, heating to boiling [nitric acid boils at approx. 181oC] and agitating for 6 hours, to obtain products that include azelaic acid and glutaric acid (page 98, left column, second ¶). GARAEVA also shows that decomposed products contain 4-5% of nitro groups (page 98, right column, 3rd ¶; table 2), mainly dicarboxylic acids containing secondary and tertiary nitro groups (page 99, left column, formula in 2nd ¶; page 101, right column, 1st ¶).
Since GARAEVA discloses a substantially identical process as in the present invention, GARAEVA’s decomposed polyethylene  is expected to contain the remaining claimed compounds that will vary depending on the process parameters used. For instance, Table 1 shows that changing the oxidation duration and percentages of the nitric acid will change the MW of the oxidized polyethylene, thus resulting in carboxylic acids having different carbon chain lengths.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In addition, one of ordinary skill in the art would also have been motivated to vary the concentration and amount of nitric acid and duration of the decomposition reaction, through routine experimentation, and have thus arrived at the various carboxylic acids, with and without nitro groups and anhydrides, as presently claimed, since GARAEVA discloses, in Tables 1 and 2 and the discussion on pages 99-101, that changing the oxidation reaction duration and the concentration of the nitric acid will change the MW of the oxidized polyethylene [and therefore the types of carboxylic acids obtained] and will change the amount of carboxylic acids having a nitro group and carboxylic acids not having a nitro group.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over PIFER et al (Chemical Recycling of Plastics to Useful Organic Compounds by Oxidative Degradation, Angewandte Chemie International Edition, 1998, Vol. 37(23), pages 3306-3308) in view of YOSHIDA (US 2002/0103301) and/or GARAEVA et al (“Composition, Properties, and Application of Products Formed in Oxidation of Polyethylene by Nitric Acid”, Russian Journal of Applied Chemistry, 2010, Vol. 83, No. 1, pages 97-101).
PIFER discloses (see entire document) a process to decompose plastic  (p. 3306, left column, 1st ¶), namely polyethylene, including high-density and low-density PE (table 1; page 3307, right column, 2nd ¶), by adding the plastic and an oxidizing agent, selected from nitric oxide (page 3306, right column,  2nd ¶; table 1; figure 1; Experimental Section) into a reactor (p. 3308, under Experimental Section) and subjecting the plastic and oxidizing agent to conditions effective to produce a decomposition mixture (p. 3306, right column, 1st and 2nd ¶; table 1; figure 1; p. 3307, right column, 2nd-4th ¶). PIFER discloses examples of process parameters of 170oC and 135oC; residence time of 16 hours; at pressures of approx. 40, 150, 500, and 600 psi [converted from KPa]; with gases selected from oxygen and nitrogen (table 1; figure 1; p. 3307, right column, 2nd-4th ¶).
The process produces organic acids, including pimelic acid, adipic acid, glutaric acid and succinic acid (page 3307, right column, 2nd ¶).
Since PIFER discloses a substantially identical process as in the present invention, PIFER’s decomposed polyethylene  is expected to contain the remaining claimed compounds that will vary depending on the process parameters used. For instance, Table 1 shows different products based on varying the process parameters for high density polyethylene and low density polyethylene. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Moreover, it would have been obvious to one of ordinary skill in the art to have varied the process parameters of the decomposition and have thus arrived at the claimed compounds, since PIFER shows that changing the oxidation duration and percentages of the nitric acid will change the MW of the oxidized polyethylene.
Additionally, PIFER discloses that unknown organic compounds are additionally formed (Table 1). It would  have been obvious to one of ordinary skill in the art, upon reading YOSHIDA and GARAEVA, that PIFER’s unknown organic compounds are expected to be the nitro-containing acids taught by YOSHIDA and GARAEVA since the three references disclose the same process of depolymerizing polyethylene with an oxidizing agent comprising a nitrogen group, selected from aqueous nitric acid, nitric oxide, nitrogen monoxide, nitrogen dioxide, and dinitrogen monoxide, wherein the depolymerization products include nitrogen atoms from the oxidizing agent.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765